Exhibit 10.25

 

CONTRIBUTOR INDEMNITY AGREEMENT

 

This Contributor Indemnity Agreement (the “Agreement”) is entered into as of
August 16, 2004, by and among Kite Realty Group, L.P. a Delaware limited
partnership (“Kite Realty”) and Alvin E. Kite, Jr., John A. Kite, Paul W. Kite,
Thomas K. McGowan, Daniel R. Sink, George F. McMannis, IV, and Mark Jenkins
(collectively, the “Indemnitees”).

 

WHEREAS, Kite Realty and its general partner Kite Realty Group Trust, a Maryland
real estate investment trust (the “REIT”), are engaging in various related
transactions pursuant to which, among other things, (i) Kite Realty will acquire
interests in various entities that own or lease real estate properties in which
certain persons affiliated with the REIT have interests, including the
Indemnitees, (ii) Kite Realty will acquire indirect interests in certain service
companies currently owned by persons affiliated with Kite Realty, including
certain of the Indemnitees, and (iii) the REIT will effect an initial public
offering of its common shares and contribute the proceeds therefrom for a like
number of units of partnership interest in Kite Realty (the “Kite IPO,” and
together with the other transactions described above, the “Kite IPO
Transactions”);

 

WHEREAS, pursuant to Section 1.1(b) of that certain Contribution Agreement dated
as of April 5, 2004 among Kite Realty and the Indemnitees, entered into as part
of the Kite IPO Transactions (the “Contribution Agreement”), Kite Realty has
agreed to assume from the Indemnitees and thereafter pay, honor, discharge and
perform, in accordance with their respective terms, all of the liabilities and
obligations of the Indemnitees identified on Schedule 1 thereto (the “Assumed
Liabilities”);

 

WHEREAS, pursuant to Schedule 1, Kite Realty agreed that, if it is unsuccessful
in obtaining a release of all personal guarantees previously made by the
Indemnitees with respect to the properties and other assets being contributed
pursuant to the Contribution Agreement, Kite Realty will indemnify the
Indemnitees with respect to any loss actually incurred by the Indemnitees to the
beneficiaries of the personal guarantees pursuant to such guarantees; and

 

WHEREAS, the parties desire to enter into this Agreement to memorialize the
indemnity obligation referenced in Schedule 1 to the Contribution Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby agree as follows:

 

Section 1.               Indemnification. Kite Realty hereby agrees to
indemnify, defend and hold harmless the Indemnitees and their agents, assigns
and successors from and against all losses, claims, damages, fines, causes of
action, judgments, lawsuits, assessments, costs, expenses (including but not
limited to reasonable attorneys’ fees and court costs) and other liabilities,
including liabilities for taxes, penalties, interest, and

 

--------------------------------------------------------------------------------


 

amounts paid in settlement (collectively “Liabilities”) actually incurred by the
Indemnitees to the beneficiaries of the personal guarantees arising out of,
relating to, or resulting from, the failure of Kite Realty to obtain a release
of all personal guarantees previously made by the Indemnitees with respect to
the property and other assets being contributed pursuant to the Contribution
Agreement. Kite Realty also agrees to reimburse the Indemnitees for all expenses
that they incur in connection with successfully enforcing their rights under
this Agreement.

 

Section 2.               Indemnification Procedures. The Indemnitees shall
notify Kite Realty promptly in writing of indemnifiable Liabilities
(“Indemnifiable Claim”) under Section 1 of this Agreement after receiving notice
or being informed of the existence thereof. Kite Realty shall assume, at its
cost and expense, the sole defense of such Indemnifiable Claim through counsel
selected by Kite Realty and reasonably acceptable to the Indemnitees.  The
Indemnitees shall cooperate fully with Kite Realty in such defense, including
making relevant documents available and providing witnesses to testify at any
deposition, trial, hearing, arbitration, or other proceeding.  The Indemnitees
may, at their option and expense, participate in Kite Realty’s defense. 
However, Kite Realty shall maintain control of such defense, including any
decision as to settlement, provided that in the event that Kite Realty does not
assume the defense on a timely basis or reasonably maintain the defense, then,
without prejudice to any other rights and remedies available to the Indemnitees
under this Agreement, the Indemnitees may take over such defense with counsel of
their choosing at Kite Realty’s cost and expense.  In the event that there
arises a conflict of interest, which, under applicable principles of legal
ethics, prevents a single legal counsel from representing both the Indemnitees
and Kite Realty, the Indemnitees may take over their defense with counsel of
their choosing at Kite Realty’s cost and expense. Kite Realty shall not be
liable for any compromise or settlement made by the Indemnitees without the
consent of Kite Realty.

 

Section 3.               Remedies Not Exclusive. The indemnification provided to
the Indemnitees by Kite Realty, or granted pursuant to the provisions of this
Agreement, shall not be deemed exclusive of any other rights to which the
Indemnitees may be entitled.  Each party’s right to indemnification by the other
party shall be enforceable in any court of competent jurisdiction.

 

Section 4.               Severability.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provisions of this Agreement, which shall remain in full force and
effect. If any term, provision, covenant or restriction contained in this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions contained in this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

Section 5.               Modifications.  This Agreement may not be amended or
modified except in writing, validly executed and delivered by each party hereto.

 

2

--------------------------------------------------------------------------------


 

Section 6.               Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Indiana, without
reference to principles of conflicts of laws.

 

Section 7.               Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same Agreement.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.

 

 

 

KITE REALTY

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

 

By:

/s/ JOHN A. KITE

 

Name: John A. Kite

 

Title: 

President and Chief Executive Officer, Kite Realty Group Trust, its Sole Member

 

 

 

 

 

THE CONTRIBUTORS

 

 

 

 

 

/s/ ALVIN E. KITE, JR.

 

 

Alvin E. Kite, Jr.

 

 

 

 

 

/s/ JOHN A. KITE

 

 

John A. Kite

 

 

 

 

 

/s/ PAUL W. KITE

 

 

Paul W. Kite

 

 

 

 

 

/s/ THOMAS K. McGOWAN

 

 

Thomas K. McGowan

 

 

 

 

 

/s/ DANIEL R. SINK

 

 

Daniel R. Sink

 

 

 

 

 

/s/ GEORGE F. McMANNIS, IV

 

 

George F. McMannis, IV

 

 

 

 

 

/s/ MARK JENKINS

 

 

Mark Jenkins

 

4

--------------------------------------------------------------------------------